Citation Nr: 0838547	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease with bulging discs and sprain of the cervical 
spine, evaluated as 10 percent disabling from September 1, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1985 to 
August 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2008.  A transcript of that 
hearing is of record.  At his March 2008 hearing, the veteran 
withdrew an appeal for a rating in excess of 10 percent for 
osteoarthritis of the left wrist, status post fracture with 
open reduction with internal fixation.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, September 1, 2006), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

Functional impairment due to the veteran's degenerative disc 
disease and strain of the cervical spine equates to flexion 
that is no worse than 40 degrees, or a combined range of 
motion no worse than 295 degrees; there is no evidence of an 
abnormal gait or spinal contour.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for the 
veteran's degenerative disc disease and strain of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2006, prior to the 
initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notifications to the veteran 
apprised him of what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
cervical spine degenerative disc disease with bulging discs 
and cervical strain would appear to fall squarely within the 
fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The veteran was afforded a VA examination in May 2006.  At 
this examination, the examiner noted that the veteran had 
been suffering from arthritis and bulging discs in his neck, 
and noted that he had suffered from pain located at the neck 
for the past five years, which occurred constantly and 
traveled into his shoulders.  The veteran reported that the 
pain was elicited by physical activity, sitting, and typing, 
and was relieved by rest and medication.  On examination, the 
veteran's posture and gait were found to be within normal 
limits.  The examiner found no evidence of radiating pain on 
movement and no evidence of muscle spasm, or ankylosis of the 
cervical spine.  Range of flexion, extension, right and left 
lateral flexion and right and left rotation were all found to 
be normal.  The examiner noted that after repetitive use, the 
joint function was additionally limited by pain, noting that 
pain had a major functional impact, but stated that the 
veteran was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination.  The neurological 
examination of the upper and lower extremities revealed that 
the motor function and sensory functions were within normal 
limits, and the right and left lower extremity reflexes 
revealed knee jerk of 2+ and ankle jerk of 2+; and the right 
and left upper extremity reflexes revealed biceps jerk 2+ and 
triceps jerk 2+.  The examiner diagnosed the veteran with 
degenerative disc disease of the cervical spine.  An x-ray of 
the cervical spine taken at the time of the examination 
showed mild degenerative arthritis and joint narrowing, and 
the radiologist noted that there was no abnormal motion upon 
flexion or extension.

A June 2005 MRI of the cervical spine gave an impression of 
moderate disc bulge and "uncovertebral hypertrophy" seen at 
C5-6, resulting in moderate neural foraminal narrowing and 
mild central canal narrowing.

An August 2005 consultation by T.H., M.D., noted that the 
veteran did have some occasional radicular symptoms with 
paresthesia and numbness in his C6 distribution of his right 
hand, but noted that this was more associated with 
hyperextension of his wrist while throttling his motorcycle, 
and stated that is almost immediately resolved when he rested 
his hand.  Dr. H. noted that the cervical spine had good 
range of flexion, extension and rotation, and noted that the 
veteran had increased pain more with extension than with 
flexion.  Dr H. noted that the veteran's gait was normal and 
he had no gross neurological abnormalities.  Specifically, 
the examiner noted that his deep tendon reflexes in the upper 
extremities were 2+ and equal without deficit, and stated 
that a motor examination was bilaterally equal with good grip 
strength and abduction of fingers, and good biceps, and 
triceps strength.  Dr. H. diagnosed the veteran with 
mechanical neck pain, DDD and facet arthropathy.

The veteran was afforded a VA examination in June 2007.  At 
this examination, the veteran reported that he was having 
difficulty with neck extension and with any type of extensive 
chronic riding on his motorcycle or the bike.  He reported 
that it is not constantly painful, but noted that it would 
flare up if he was doing any one thing for too long.  For 
example, he noted that if he sits too long, stands in one 
place for too long, or when there is hyperextension, he 
experiences a flare-up.  The veteran reported radicular 
symptoms, and noted that he would feel a "burn" in the 
right posterior neck and shoulder, sometimes lasting up to a 
week, especially after a long motorcycle ride.  The veteran 
reported that he had not had any incapacitating episodes 
treated by a physician.  The veteran reported that for 
housework and yard work, he could still do some of these 
things but that his wife and children had to help more.  In 
terms of the impact on employment, he noted that he gets neck 
discomfort when he sits for long periods of time and had to 
get up multiple times throughout the day but could perform 
his usual work.

On examination, the examiner noted that his neck demonstrated 
no tenderness or spasms, but he did have pinpoint pain in the 
T5-T6 level of the thoracic spine.  The examiner noted 
flexion of his neck to 40 degrees, extension to 45 degrees, 
left and right lateral flexion to 30 degrees each, and right 
and left lateral rotation to 75 degrees with pain at the very 
end ranges of motion for all of the motions.  The examiner 
noted that further repetitive motion did not decrease his 
range of motion and it did not cause any incoordination or 
weakness or incapacitation.  The examiner diagnosed the 
veteran with cervical spine degenerative disc disease with 
previous herniations noted on radiographic imaging, and 
stated that he did have radicular symptoms sometimes 
intermittently into the left scapula, which was suggestive of 
a C7-C8 distribution.  An addendum to the June 2007 
examination, noted that cervical spine films taken at the 
examination showed a normal lordotic curve in the neutral 
position, and no signs of instability in the flexion-
extension views.  The x-ray revealed that the vertebral 
bodies were intact and internal vertebral spaces were 
preserved.  The radiologist gave an impression of an 
essentially normal examination.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 10 
percent at any point since the initial award of service 
connection.

A General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note calls for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Notes appended to the general rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right rotation are zero to 80 degrees.  Id., Note (2).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5243, states: for 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

In this case, the Board finds that a higher, 20 percent 
evaluation for the veteran's cervical spine degenerative disc 
disease with bulging discs and cervical strain is not 
warranted under either the general rating formula for 
evaluating diseases and injuries of the spine, or under the 
criteria for rating incapacitating episodes.  

Here, the medical evidence does not show forward flexion of 
the cervical spine less than 40 degrees; or, the combined 
range of motion of the cervical spine less than 295 degrees.  
Specifically, even though additional limitation due to pain 
was noted with repetitive use in May 2006, the examination 
revealed full range of motion of the veteran's cervical spine 
for extension, flexion, rotation, and lateral flexion; and 
the June 2007 examination showed forward flexion to 40 
degrees, and a combined range of motion of 295 degrees.  
Therefore, a 20 percent evaluation is not warranted based on 
range of motion testing.  Even when considering the 
additional limitations due to pain caused by repetitive 
motion, such as was noted in May 2006, there is no indication 
in the record that the motion was so limited as to equate to 
flexion limited to 30 degrees or the combined range of motion 
to 170 degrees as required for the higher rating.  § 4.71a.  

Further, there is no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  At the May 2006 examination, the veteran's posture 
and gait were found to be within normal limits, and the 
examiner found no evidence of muscle spasm, or ankylosis of 
the cervical spine.  An August 2005 consultation by Dr. H. 
noted that the veteran's gait was normal, and a June 2007 x-
ray of the cervical spine showed a normal lordotic curve in 
the neutral position.  As such, the veteran is not entitled 
to a higher, 20 percent evaluation based on the general 
rating formula, at any point during the pendency of the 
appeal.

Additionally, the record does not contain evidence which 
shows that the veteran experiences incapacitating episodes 
requiring bed rest prescribed by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In fact, at the June 2007 VA 
examination, the veteran himself noted that he had not 
experienced any incapacitating episodes treated by a 
physician.  Therefore, a higher rating is not warranted under 
diagnostic code 5243 pertaining to degenerative disc 
disease/IVDS.

Regarding neurological symptomatology, the Board finds that 
the record does not show evidence of objective neurologic 
impairment due to the cervical spine.  In this case, the May 
2006 neurological examination showed that motor and sensory 
functions of the upper and lower extremities were within 
normal limits, and the right and left lower extremity 
reflexes revealed knee jerk of 2+ and ankle jerk of 2+; and 
the right and left upper extremity reflexes revealed biceps 
jerk 2+ and triceps jerk 2+.  Further, the August 2005 
examiner noted no gross neurological abnormalities.  Although 
the veteran reported at the June 2007 examination that he 
experienced radicular symptoms intermittently, the examiner 
did not describe any objective evidence of neurological 
impairment.  Based on the evidence just discussed, the Board 
does not find that a separate compensable rating is warranted 
because the evidence does not indicate that the veteran 
experiences objective neurologic manifestations as a result 
of his degenerative disc disease.

In summary, based on the evidence of record, a higher initial 
evaluation for cervical degenerative disc disease with 
bulging discs and sprain is not warranted at any point during 
the pendency of the appeal.


ORDER

Entitlement to a higher initial evaluation for degenerative 
disc disease with bulging disc and sprain of the cervical 
spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


